DETAILED ACTION
The following is a response to Applicant’s communications filed 11/2/2021 that included amendments, which have been entered. On 2/21/2022, Applicant’s representative, Lesley A. Leonessa (Reg. No. 51,936), approved, by way of Examiner's amendment, amendments to claims 1, 8, 14. As a result of these amendments, claims 1-20 are allowable.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative Lesley A. Leonessa (Reg. No. 51,936) on 2/21/2022.

The application has been Currently Amended as follows:
1. (Currently Amended) A method comprising: 
obtaining, by one or more processors, a set of news items associated with entities stored in an entity database, wherein the set of news items is obtained from at least one website via the Internet, wherein at least a portion of the set of news items is pushed from the at least one website to a machine learning system, wherein an intelligent web scraper associated with the machine learning system identifies and pulls the at least a portion of the set of news items associated with the entities stored in the entity database, and wherein natural language processing provided by a natural processing language system applying one or more of support vector machines, Bayesian networks, maximum entropy, conditional random field, neural networks, and deep learning to the at least a portion of the set of news items to extract news features that are associated with the entities stored in the entity database; 
processing, by the one or more processors, the extracted news features to identify critical features of the news items that is are predicted to affect one or more supply chains used to supply components to manufacture at least one product; 
determining, by the one or more processors, a confidence score associated with each news item in the subset of news items; 
modifying, by the one or more processors, a replenishment plan based at least in part on the predicted affect to the one or more supply chains to create a modified replenishment plan; and 


2. (Original) The method of claim 1, wherein: the plurality of entities are extracted from an enterprise resourcing planning (ERP) system.  

3. (Previously Presented) The method of claim 1, wherein processing the extracted news features to identify critical features of the news items that is predicted to affect the one or more supply chains used to supply components to manufacture the at least one product comprises: 
performing a term frequency-inverse document frequency (TF-IDF) analysis of the set of news items associated with the entities; 
determining a TF-IDF value that increases proportionally to the number of times a particular entity of the entities appears in each news item offset by a number of news items in the set of news items that includes the word; and 
determining the subset of the news items based at least in part on the TF-IDF value associated with each of the entities.  

4. (Original) The method of claim 1, wherein determining the confidence score associated with each news item in the subset of news items comprises: determining the confidence score using a long short-term memory (LSTM) recurrent neural network (RNN) algorithm.  

5. (Original) The method of claim 1, wherein the plurality of entities comprises: a first plurality of people; a second plurality of locations; and a third plurality of organizations.  

6. (Previously Presented) The method of claim 1, wherein obtaining the set of news items associated with the entities stored in the entity database comprises: selecting a particular news item; 

including the particular news item in the set of news items.  

7. (Original) The method of claim 1, further comprising: determining the master build plan based at least in part on processing historical sales data using a Naive Bayes algorithm.  

8. (Currently Amended) A server comprising: one or more processors; and one or more non-transitory computer readable media to store instructions executable by the one or more processors to perform operations comprising: 
obtaining a set of news items associated with entities stored in an entity database, wherein the plurality of entities are extracted from an enterprise resourcing planning (ERP) system, wherein the set of news items is obtained from at least one website via the Internet, wherein at least a portion of the set of news items is pushed from the at least one website to a machine learning system, wherein an intelligent web scraper associated with the machine learning system identifies and pulls the at least a portion of the set of news items associated with the entities stored in the entity database, and wherein natural language processing provided by a natural processing language system applying one or more of support vector machines, Bayesian networks, maximum entropy, conditional random field, neural networks, and deep learning to the at least a portion of the set of news items to extract news features that are associated with the entities stored in the entity database;  
processing the extracted news features to identify critical features of the news items that is are predicted to affect one or more supply chains used to supply components to manufacture at least one product; 
determining a confidence score associated with each news item in the subset of news items; 
modifying a replenishment plan based at least in part on the predicted affect to the one or more supply chains to create a modified replenishment plan; and 
performing a modification to a master build plan that includes a build plan associated with the at least one product based at least in part on the modified replenishment plan to modify an impact to the master build plan taking into account the critical features of the news items.  

9. (Previously Presented) The server of claim 8, wherein processing the extracted news features to identify critical features of the news items that are predicted to affect the one or more supply chains used to supply components to manufacture the at least one product comprises: 
performing a term frequency-inverse document frequency (TF-IDF) analysis of the set of news items associated with the entities; determining a TF-IDF value that increases proportionally to the number of times a particular entity of the entities appears in each news item offset by a number of news items in the set of news items that includes the word; and 
determining the subset of the news items based at least in part on the TF-IDF value associated with each of the entities.  

10. (Original) The server of claim 8, wherein determining the confidence score associated with each news item in the subset of news items comprises: determining the confidence score using a long short-term memory (LSTM) recurrent neural network (RNN) algorithm.  

11. (Original) The server of claim 8, wherein the plurality of entities comprises: a first plurality of people; a second plurality of locations; and a third plurality of organizations.  

12. (Previously Presented) The server of claim 8, wherein obtaining the set of news items associated with the entities stored in the entity database comprises: 
selecting a particular news item; 
using natural language processing (NLP) to determine that the particular news item is associated with a particular one of the entities; and 
including the particular news item in the set of news items.  

13. (Original) The server of claim 8, the operations further comprising: determining the master build plan based at least in part on processing historical sales data using a Naive Bayes algorithm.  


14. (Currently Amended) One or more non-transitory computer readable media storing executable by one or more processors to perform operations comprising: 
obtaining, by one or more processors, a set of news items associated with entities stored in an entity database, wherein the set of news items is obtained from at least one website via the Internet, wherein at least a portion of the set of news items is pushed from the at least one website to a machine learning system, wherein an intelligent web scraper associated with the machine learning system identifies and pulls the at least a portion of the set of news items associated with the entities stored in the entity database, and wherein natural language processing provided by a natural processing language system applying one or more of support vector machines, Bayesian networks, maximum entropy, conditional random field, neural networks, and deep learning  to the at least a portion of the set of news items to extract news features that are associated with the entities stored in the entity database; 
processing, by the one or more processors, the extracted news features to identify critical features of the news items that is are predicted to affect one or more supply chains used to supply components to manufacture at least one product; 
determining a confidence score associated with each news item in the subset of news items; modifying a replenishment plan based at least in part on the predicted affect to the one or more supply chains to create a modified replenishment plan; and 
performing a modification to a master build plan that includes a build plan associated with the at least one product based at least in part on the modified replenishment plan to modify an impact to the master build plan taking into account the critical features of the news items.  

15. (Original) The one or more non-transitory computer readable media of claim 14, wherein: the plurality of entities are extracted from an enterprise resourcing planning (ERP) system.  

16. (Previously Presented) The one or more non-transitory computer readable media of claim 14, wherein processing the extracted news features to identify critical features of the news items that is are predicted 
performing a term frequency-inverse document frequency (TF-IDF) analysis of the set of news items associated with the entities; 
determining a TF-IDF value that increases proportionally to the number of times a particular entity of the entities appears in each news item offset by a number of news items in the set of news items that includes the word; and 
determining the subset of the news items based at least in part on the TF-IDF value associated with each of the entities.  

17. (Original) The one or more non-transitory computer readable media of claim 14, wherein determining the confidence score associated with each news item in the subset of news items comprises: determining the confidence score using a long short-term memory (LSTM) recurrent neural network (RNN) algorithm.  

18. (Original) The one or more non-transitory computer readable media of claim 14, wherein the plurality of entities comprises: a first plurality of people; a second plurality of locations; and a third plurality of organizations.  

19. (Previously Presented) The one or more non-transitory computer readable media of claim 14, wherein obtaining the set of news items associated with the entities stored in the entity database comprises: selecting a particular news item; 
using natural language processing (NLP) to determine that the particular news item is associated with a particular one of the entities; and 
including the particular news item in the set of news items.  

20. (Original) The one or more non-transitory computer readable media of claim 14, the operations further comprising: 


REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:

35 USC 101
The amendments above present additional elements in high details of specificity, when viewed as a whole, integrates any recited abstract ideas into a practical application, under Step 2A Prong 2 (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These specifically recited additional elements sufficient to integrate any abstract idea into a practical application that are beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 1, and similarly recited in claims 8, 14:
obtaining, by one or more processors, a set of news items associated with entities stored in an entity database, wherein the set of news items is obtained from at least one website via the Internet, wherein at least a portion of the set of news items is pushed from the at least one website to a machine learning system, wherein an intelligent web scraper associated with the machine learning system identifies and pulls the at least a portion of the set of news items associated with the entities stored in the entity database, and wherein natural language processing provided by a natural processing language system applying one or more of support vector machines, Bayesian networks, maximum entropy, conditional random field, neural networks, and deep learning to the at least a portion of the set of news items to extract news features that are associated with the entities stored in the entity database; 

determining, by the one or more processors, a confidence score associated with each news item in the subset of news items; 
modifying, by the one or more processors, a replenishment plan based at least in part on the predicted affect to the one or more supply chains to create a modified replenishment plan; and 
performing a modification, by the one or more processors, to a master build plan that includes a build plan associated with the at least one product based at least in part on the modified replenishment plan to modify an impact to the master build plan taking into account the critical features of the news items.  

These additional elements describe a specific combination of technology to retrieve news and information online and applying specific natural language process and machine learning algorithms. Pursuant to these above additional elements, as a whole, the ordered combination of the additional elements apply any abstract in a meaningful way that is beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, and thus, these additional elements integrate any recited abstract idea into a practical application under the second prong of Step 2A.




Prior Art
The closest prior art include Leidner et al., (US 2016/0371618) in view of McNamara et al. (US 2020/0065759), however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claims 1, 8, 14: 
obtaining, by one or more processors, a set of news items associated with entities stored in an entity database, wherein the set of news items is obtained from at least one website via the Internet, wherein at least a portion of the set of news items is pushed from the at least one website to a machine learning system, wherein an intelligent web scraper associated with the machine learning system identifies and pulls the at least a portion of the set of news items associated with the entities stored in the entity database, and wherein natural language processing provided by a natural processing language system applying one or more of support vector machines, Bayesian networks, maximum entropy, conditional random field, neural networks, and deep learning to the at least a portion of the set of news items to extract news features that are associated with the entities stored in the entity database; 
processing, by the one or more processors, the extracted news features to identify critical features of the news items that is are predicted to affect one or more supply chains used to supply components to manufacture at least one product; 
determining, by the one or more processors, a confidence score associated with each news item in the subset of news items; 
modifying, by the one or more processors, a replenishment plan based at least in part on the predicted affect to the one or more supply chains to create a modified replenishment plan; and 
performing a modification, by the one or more processors, to a master build plan that includes a build plan associated with the at least one product based at least in part on the modified replenishment plan to modify an impact to the master build plan taking into account the critical features of the news items.  

Furthermore, Examiner cites to the following additional reference Karuppasamy. (US20170262764A1), disclosing predicting and managing supply chain network risks. In one embodiment, a processor-implemented method obtains identifiers for supply chain contributors and parameters; and a query. The method performs a natural language processing algorithm on the query to extract text components, which it analyzes to identify supply chain component clusters and risk identifiers. It also includes executing a machine learning technique for learning of the risk identifiers and generating co-occurrence rules between the risk identifiers, as well as associated rule support and rule confidence parameters. It further includes sorting the co-occurrence rules to generate a prioritized rules list, and generating a risk prediction model for the supply chain using the prioritized rules list, using a classifier algorithm. The method further includes training the risk prediction model using a machine learning techniques for incremental learning, and generating a supply chain element modification using the trained risk prediction model. However, Karuppasamy does not teach the specific ordered sequence of limitations of independent claims 1, 8, 14, nor otherwise cure the deficiencies of Leidner and McNamara.

The closest Non-Patent Literature, “DATA, TEXT, AND WEB MINING FOR BUSINESS INTELLIGENCE: A SURVEY”, Azmi, 2013, discloses, The Information and Communication Technologies revolution brought a digital world with huge amounts of data available. Enterprises use mining technologies to search vast amounts of data for vital insight and knowledge. Mining tools such as data mining, text mining, and web mining are used to find hidden knowledge in large databases or the Internet. Mining tools are automated software tools used to achieve business intelligence by finding hidden relations, and predicting future events from vast amounts of data. This uncovered knowledge helps in gaining completive advantages, better customers’ relationships, and even fraud detection. In this survey, we’ll describe how these techniques work, how they are implemented. Furthermore, we shall discuss how business intelligence is achieved using these mining tools. Then look into some case studies of success stories using mining tools. Finally, we shall demonstrate some of the main challenges to the mining technologies that limit their potential. However, Azmi does not teach the specific ordered sequence of limitations of independent claims 1, 8, 14, nor otherwise cure the deficiencies of Leidner and McNamara, Karuppasamy.


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO HAN MAX LEE/
Examiner, Art Unit 3623


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623